EXHIBIT 10.57.3

SECOND AMENDMENT TO AGREEMENT OF PURCHASE AND SALE

 

This SECOND AMENDMENT TO AGREEMENT OF PURCHASE AND SALE (this

"Second Amendment") is made as of the 31st day of January, 2020 (the "Amendment
Date") by and among CENTRAL PA EQUITIES 17, LLC, a Pennsylvania limited
liability company ("HIS York South Seller"), CENTRAL PA EQUITIES 19, LLC, a
Pennsylvania limited liability company ("H2S York Seller"), SPRINGWOOD - FHP LP,
a Pennsylvania limited partnership ("FIS Hershey Seller", together with HIS York
South Seller and H2S York Seller herein referred to collectively and
individually, as the context so requires, as "Seller"), and LODGING FUND REIT
III OP, LP, a Delaware limited partnership (the "Buyer").

 

WHEREAS, Buyer and Seller entered into that certain Agreement of Purchase and
Sale
dated November 22, 2019, as amended by that certain First Amendment to Agreement of Purchase
and Sale dated January 13, 2020 (together, the "Agreement") for the purchase and sale of three (3)
hotels, namely the Hampton Inn York South hotel in York, PA ("HIS York South
Hotel"), the
Home2 Suites York hotel in York, PA ("H2S York Hotel") and the Fairfield Inn & Suites Hershey
Chocolate Avenue hotel in Hershey, PA ("FIS Hershey Hotel", together with HIS
York South Hotel and H2S York Hotel herein referred to collectively and
individually, as the context so requires, the "Property");

 

WHEREAS, Buyer has not yet provided a copy of its Satisfaction Notice;

 

WHEREAS, during the course of Buyer's due diligence studies, Buyer has realized
that Buyer will be unable to obtain a satisfactory building inspection report, a
satisfactory PIP ("PIP Approval"), property tax schedules for each Property,
satisfactory appraisals for each Property, and a complete management agreement
prior to the expiration of the Due Diligence Period;

 

WHEREAS, as more particularly described herein, the parties wish to (a)
reinstate the Agreement and deem this Second Amendment as Buyer's Satisfaction
Notice, subject to the conditions herein; and (b) provide Buyer with additional
time to obtain a satisfactory building inspection report, a satisfactory PIP
("PIP Approval"), property tax schedules for each Property, satisfactory
appraisals for each Property, and a complete management agreement prior to the
expiration of the Due Diligence Period;

NOW THEREFORE, for valuable consideration, the receipt of which 1s hereby
acknowledged, the parties agree as follows:

I.     Capitalization. All capitalized terms used herein will have the meanings
ascribed to those terms in the Agreement, unless otherwise specified herein.

 

2. Reinstatement of Purchase Agreement; Satisfaction Notice. The Agreement as of
the Amendment Date is reinstated and is in full force and effect. The parties
acknowledge and agree that this Second Amendment shall serve as Buyer's
Satisfaction Notice pursuant to Section

7.1(a)
 of the Agreement; provided, however, that Buyer shall still have the right to terminate the

Agreement after the expiration of the Due Diligence Period as expressly
stated  in the  Agreement and in Sections 3, 4,  5,  6, and 7of this Second
Amendment.

 








3. Building Inspection Report. Buyer shall have until the date that is February
10, 2020 ("Building Inspection Approval Date") to terminate the Agreement by
delivering written notice to Seller. Termination may be made if, in the Buyer's
sole and complete discretion, the Buyer determines that the building inspection
reports for the HIS York South Seller and FIS Hershey Seller are unsatisfactory.
In the event that Buyer does not provide a written notice of termination
to Seller on or prior to the Building Inspection Approval Date, Buyer shall be deemed
to have terminated the Agreement effective as of 5:00 PM EST on the last day of
the Building Inspection Approval Date. In the event that Buyer terminates (or is
deemed to have terminated) this Agreement pursuant to this subsection, the
Escrow Agent shall return to Buyer the Deposit and shall disburse to Seller the
Independent Consideration.

 

4. Final PIP Approval Date. The following is hereby added as Section 4.7 of the
Agreement:

 

"Notwithstanding any provision of Section 4.5 to the contrary, Buyer shall have
until the date that is February 10, 2020 (the "Final PIP Approval Date") to
terminate the Agreement by delivering written notice to Seller. Termination may
be made by the Buyer or its acquisition Lender, if, in each the Buyer's or
Lender's sole and complete discretion, the Buyer or the Lender determine that
the PIP is unsatisfactory. In the event that Buyer does not provide a written
notice of termination to Seller on or prior to the Final PIP
Approval Date, Buyer shall be deemed to have terminated the Agreement effective
as of 5:00 PM EST on the last day of the Final PIP Approval
Date. In the event that Buyer terminates (or is deemed to have terminated) this Agreement pursuant
to this subsection, the Escrow Agent shall return to Buyer the Deposit and shall
disburse to Seller the Independent Consideration."

 

5. Property Taxes. Buyer shall have until the date that is February
10, 2020 ("Property Tax Approval Date") to terminate the Agreement by delivering
written notice to Seller. Termination may be made if, in the Buyer's sole and
complete discretion, the Buyer determines
that the property tax schedules for any or all Assets are unsatisfactory. In the event that Buyer does
not provide a written notice of termination to Seller on or prior to the Property Tax Approval Date,
Buyer shall be deemed to have terminated the Agreement effective as of5:00 PM
EST on the last day of the Property Tax Approval Date. In the event that Buyer
terminates (or is deemed to have terminated) this Agreement pursuant to this
subsection, the Escrow Agent shall return to Buyer the Deposit and shall
disburse to Seller the Independent Consideration.

 

6. Appraisals. Notwithstanding any provision of Section 4.6 to the contrary,
Buyer shall have until the date that is February 10, 2020 ("Appraisal Approval
Date") to terminate the
Agreement by delivering written notice to Seller. Termination may be made if, in the Buyer's sole
and complete discretion, Buyer determines that the appraisals for any or all
Assets are unsatisfactory. In the event that Buyer does not provide a written
notice of termination to Seller on or prior to the Appraisal Approval Date,
Buyer shall be deemed to have terminated the Agreement effective as of 5:00 PM
EST on the last day of the Appraisal Approval Date. In the event that Buyer
terminates (or is deemed to have terminated) this Agreement pursuant to this
subsection, the Escrow Agent shall return to Buyer the Deposit and shall
disburse to Seller the Independent Consideration.

 








7. Management Agreement. Parties are finalizing the insurance, and termination
fee structure of the management agreement, therefore, each party shall have
until the date that is February I 0, 2020 ("Management Agreement Approval Date")
to terminate the Agreement by delivering written notice to non-termination
party. Termination may be made if, in either party's
sole and complete discretion, either party determines that the management agreement insurance or
termination fee provisions are unsatisfactory. In the event that either party
does not provide a written notice of termination to Seller on or prior to the
Management Agreement Approval Date,
Buyer shall be deemed to have terminated the Agreement effective as of 5:00 PM EST on the last
day of the Management Agreement Approval Date. In the event that Buyer
terminates (or is deemed to have terminated) this Agreement pursuant to this
subsection, the Escrow Agent shall return to Buyer the Deposit and shall
disburse to Seller the Independent Consideration.

 

8. Conflict: Counterparts. In the event of any conflict between the terms of
this
Amendment and the Agreement, this Amendment shall control. This Amendment may be executed
in multiple counterparts via facsimile or email in .PDF format, each of which
shall be deemed to
be an original, but such counterparts when taken together shall constitute but one Amendment.

 

9. Successors and Assigns. This Amendment shall be binding upon, and inure to
the benefit of, the parties hereto and their respective successors,
administrators and assigns.

 

I0.Ratification. Except as set forth above, the terms of the Agreement are
hereby ratified and confirmed in their entirety.

[Signature Page to Follow]

 








IN WITNESS WHEREOF, this Second Amendment has been duly executed by the parties
hereto as of the day and year first above written.

 

SELLER:

 

CENTRAL PA EQUITIES 17, LLC,

a Pennsylvania limited liability company

 

 

By:  /s/ David H. Hogg

Name:  David H. Hogg

Title:  Manager

 

 

CENTRAL PA EQUITIES 19, LLC,

a Pennsylvania limited liability company

 

 

By:  /s/ David H. Hogg

Name:  David H. Hogg

Title:  Manager

 

 

SPRINGWOOD – FHP LP,

a Pennsylvania limited partnership

 

 

By:  /s/ David H. Hogg

Name:  David H. Hogg

Title:  Manager

 

 

 

 

[BUYER'S SIGNATURE PAGE TO FOLLOW]

 







 

 

BUYER:

 

LODGING FUND REIT III OP, LP

A Delaware limited partnership

 

By: Lodging Fund REIT Ill, Inc. Its: General Partner

 

 

 

By: /s/ David R. Durell

Name: David R. Durell

Title: Chief Acquisition Officer

 

 

